EXHIBIT 10.4

AMENDED AND RESTATED CHANGE OF CONTROL/SEVERANCE AGREEMENT

This AMENDED AND RESTATED CHANGE OF CONTROL/SEVERANCE AGREEMENT, dated as of
April 15, 2008 by and between PAREXEL International Corporation (together with
all subsidiaries or affiliates hereinafter referred to as the “Company”) and
Douglas A. Batt (the “Executive”).

WHEREAS, the Executive has been hired as a senior executive of the Company and
is expected to make major contributions to the Company;

WHEREAS, the Company desires continuity of management;

WHEREAS, the Executive is willing to render services to the Company subject to
the conditions set forth in this Agreement; and

WHEREAS, the Executive and the Company have entered into a Change of
Control/Severance Agreement (the “Current Agreement”), dated as of July 6, 2006,
and both parties desire to amend and restate the Current Agreement as set forth
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Company and the Executive agree that the
Current Agreement be amended and restated in its entirety as follows:

1. Termination without Cause.

In the event the Company terminates the Executive’s employment with the Company
without Cause (as such term is defined in Section 5(c) below), the Company shall
pay to the Executive lump sum amounts (net of any required withholding) equal to
(i) twelve (12) months of monthly base salary (at the highest monthly base
salary rate in effect for the Executive in the twelve month period prior to the
termination of his employment)(“Base Salary”)(which shall be paid within ten
business days following the Executive’s last date of employment), plus (ii) the
pro rata share of the bonus that would otherwise have been payable to the
Executive pursuant to the Company's Performance Bonus Plan (the “PBP”) during
the year in which the termination occurs had his employment not been terminated
by the Company, based on bonus arrangements in effect at any time during the
twelve month period immediately prior to the termination of his employment, such
pro rata share to be calculated from the beginning of the fiscal year in which
the termination occurs through the date of termination (which shall be paid
within ten business days after the payment of bonuses, if any, to the Company’s
executive officers pursuant to the PBP for the year in which the termination
occurred); provided, however, that such pro rata bonus shall only be payable to
the extent of, and in accordance with, (i) the Company’s determination that the
Company’s and the Executive’s PBP performance goals have been satisfied, and
(ii) the Company’s determination to pay bonuses to its executive officers, for
the year in which the termination occurs.

2. Termination Prior to a Change of Control.

(a) Notwithstanding the provisions of Section 1 above, if, within nine months
prior to a Change of Control (as such term is defined in Section 5(b) below) and
subsequent to the commencement of substantive discussions that ultimately result
in the Change of Control, the Company terminates the Executive’s employment with
the Company without Cause (as such term is defined in Section 5(c) below), the
Company shall:

 

  (1) Pay to the Executive, within ten (10) business days following the Change
of Control, a lump sum amount (net of any required withholding) equal to:
(i) twelve (12) months of Base Salary, plus (ii) the target bonus that could
have been payable to the Executive (assuming continued employment) during the
year in which the termination of employment occurs based on bonus arrangements
in effect at any time during the twelve month period immediately prior to the
termination of his employment; and



--------------------------------------------------------------------------------

  (2) Provide the Executive and his dependents with life, accident, health and
dental insurance substantially similar to that which the Executive was receiving
immediately prior to the termination of his employment until the earlier of:
(i) the date which is twelve (12) months following the Change of Control; or
(ii) the date the Executive commences subsequent employment; and

 

  (3) On the Change of Control, cause any unexercisable installments of any
stock options of the Company or any subsidiary or affiliate of the Company held
by the Executive on the Executive’s last date of employment with the Company
that have not expired to become exercisable on the Change of Control; provided,
however, that: (i) such acceleration of exercisability shall not occur as to any
option if the Change of Control does not occur within the period within which
the Executive may exercise such option after a termination of employment in
accordance with the provisions of the relevant option agreement and option plan;
and (ii) any such acceleration of exercisability shall not extend the period
after a termination of employment within which any option may be exercised by
the Executive in accordance with the provisions of the relevant option agreement
and option plan; and

 

  (4) On the Change of Control, cause any unvested portion of any qualified or
non­qualified capital accumulation benefits, and any unvested portion of any
qualified or non­qualified awards made pursuant to any stock incentive plans,
including, but not limited to, restricted stock units, restricted stock, stock
appreciation rights and all other equity based awards (but excluding stock
options), to become immediately vested (subject to applicable law);

provided, however, that any amounts and benefits set forth in this Section 2
shall be reduced by any and all other severance or other amounts or benefits
paid or payable to the Executive as a result of the termination of his or her
employment.

3. Termination Following a Change of Control.

(a) Notwithstanding the provisions of Section 1 above, if, at any time during a
period commencing with a Change of Control and ending eighteen months after such
Change of Control the Company terminates the Executive’s employment without
Cause (as such term is defined in Section 5(c) below) or the Executive
terminates his employment with the Company for Good Reason (as such term is
defined in Section 3(b) below) (provided, however, that a termination for Good
Reason by the Executive can only occur if (i) the Executive has given the
Company a Notice of Termination indicating the existence of a condition giving
rise to Good Reason and the Company has not cured the condition giving rise to
Good Reason within thirty (30) days after receipt of such Notice of Termination,
and (ii) such Notice of Termination is given within ninety (90) days after the
initial occurrence of the condition giving rise to Good Reason and further
provided that a termination for Good Reason shall occur no later than two years
after the initial existence of the condition constituting “Good Reason”), the
Company shall:

 

  (1) Pay to the Executive, within ten (10) business days following the
Executive’s last date of employment, a lump sum amount (net of any required
withholding) equal to: (i) twelve (12) months of Base Salary, plus (ii) the
target bonus that could have been payable to such Executive (assuming continued
employment) during the year in which the termination of employment occurs based
on bonus arrangements in effect immediately prior to the termination of his or
her employment (all payments under Sections 1, 2 and this Section 3(a) being
referred to collectively, as the “Severance Payments”); and

 

  (2)

Provide the Executive and his dependents with life, accident, health and dental
insurance substantially similar to that which the Executive was receiving
immediately prior to the

 

- 2 -



--------------------------------------------------------------------------------

 

termination of his employment until the earlier of: (i) the date which is twelve
(12) months following the Executive’s last day of employment; or (ii) the date
the Executive commences subsequent employment; and

 

  (3) Cause any unexercisable installments of any stock options of the Company
or any subsidiary or affiliate of the Company held by the Executive on the
Executive’s last date of employment with the Company that have not expired to
become exercisable on such last date of employment; provided, however, that:
(i) such acceleration of exercisability shall not occur as to any option if the
Change of Control does not occur within the period within which the Executive
may exercise such option after a termination of employment in accordance with
the provisions of the relevant option agreement and option plan; and (ii) any
such acceleration of exercisability shall not extend the period after a
termination of employment within which any option may be exercised by the
Executive in accordance with the provisions of the relevant option agreement and
option plan; and

 

  (4) Cause any unvested portion of any qualified or non­qualified capital
accumulation benefits, and any portion of any qualified or non­qualified awards
made pursuant to any stock incentive plans, including, but not limited to,
restricted stock units, restricted stock, stock appreciation rights and all
other equity based awards (but excluding stock options), to become immediately
vested (subject to applicable law);

provided, however, that any amounts and benefits set forth in this Section 3
shall be reduced by any and all other severance or other amounts or benefits
paid or payable to the Executive as a result of the termination of his or her
employment.

(b) For purposes of Section 3 above, “Good Reason” shall mean the occurrence of
one or more of the following events following a Change of Control, as the case
may be: (i) the assignment to the Executive of any duties inconsistent in any
adverse, material respect with his position, authority, duties or
responsibilities immediately prior to the Change of Control or any other action
by the Company which results in a material diminution in such position,
authority, duties or responsibilities; (ii) a material reduction in the
aggregate of the Executive’s base compensation or the termination of the
Executive’s rights to any employee benefits immediately prior to the Change of
Control, except to the extent any such benefit is replaced with a comparable
benefit, or a reduction in scope or value thereof; or (iii) a change by the
Company in the location at which the Executive performs the Executive’s
principal duties for the Company to a new location that is both (X) outside a
radius of 40 miles from the Executive’s principal residence immediately prior to
the Change of Control and (Y) more than 30 miles from the location at which the
Executive performed the Executive’s principal duties for the Company immediately
prior to the Change of Control; or a requirement by the Company that the
Executive travel on Company business to a substantially greater extent than
required immediately prior to the Change of Control or (iv) a failure by the
Company to obtain the agreement referenced in Section 5(f).

 

- 3 -



--------------------------------------------------------------------------------

4. Distributions. The following rules shall apply with respect to distribution
of the payments and benefits, if any, to be provided to the Executive under this
Agreement:

(i) It is intended that each installment of the payments and benefits provided
under this Agreement shall be treated as a separate “payment” for purposes of
Section 409A of the U.S. Internal Revenue Code of 1986, as amended, and the
guidance issued thereunder (“Section 409A”). Neither the Company nor the
Executive shall have the right to accelerate or defer the delivery of any such
payments or benefits except to the extent specifically permitted or required by
Section 409A;

(ii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is not a “specified employee” (each within the
meaning of Section 409A), then each installment of the payments and benefits
shall be made on the dates and terms set forth in this Agreement; and

(iii) If, as of the date of the “separation from service” of the Executive from
the Company, the Executive is a “specified employee” (each, for purposes of this
Agreement, within the meaning of Section 409A), then:

(A) Each installment of the payments and benefits that, in accordance with the
dates and terms set forth herein, will in all circumstances, regardless of when
the separation from service occurs, be paid within the Short-Term Deferral
Period (as hereinafter defined) shall be treated as a short-term deferral within
the meaning of Treasury Regulation § 1.409A-1(b)(4) to the maximum extent
permissible under Section 409A. For purposes of this Agreement, the “Short-Term
Deferral Period” means the period ending on the later of the 15th day of the
third month following the end of the Executive’s tax year in which the
Executive’s separation from service occurs and the 15th day of the third month
following the end of the Company’s tax year in which the Executive’s separation
from service occurs; and

(B) Each installment of the payments and benefits that is not paid within the
Short-Term Deferral Period and that would, absent this subsection, be paid
within the six-month period following the “separation from service” of the
Executive of the Company shall not be paid until the date that is six months and
one day after such separation from service (or, if earlier, the death of the
Executive), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following the Executive’s separation from service and
any subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments and benefits if and to
the maximum extent that such installment is deemed to be paid under a separation
pay plan that does not provide for a deferral of compensation by reason of the
application of Treasury Regulation § 1.409A-1(b)(9)(iii) (relating to separation
pay upon an involuntary separation from service) or Treasury Regulation §
1.409A-1(b)(9)(iv) (relating to reimbursements and certain other separation
payments). Such payments shall bear interest at an annual rate equal to the
prime rate as set forth in the Eastern edition of the Wall Street Journal on the
Date of Termination, from the Date of Termination to the date of payment. Any
installments that qualify for the exception under Treasury Regulation §
1.409A-1(b)(9)(iii) must be paid no later than the last day of the second
taxable year of the Executive following the taxable year of the Executive in
which the separation from service occurs.

 

- 4 -



--------------------------------------------------------------------------------

5. General.

(a) In the event the Executive’s employment with the Company is terminated(i) by
the Company at any time for Cause (as such term is defined in Section 5(c)
below), or (ii) the Executive terminates his employment with the Company other
than during the specific time periods set forth in Section 3 or for any reason
other than Good Reason (as such term is defined in Section 3(b) above), the
Executive shall not be entitled to the severance benefits or other
considerations described herein by virtue of this Agreement.

(b) For purposes of this Agreement, “Change of Control” shall mean the closing
of: (i) a merger, consolidation, liquidation or reorganization of the Company
into or with another Company or other legal person, after which merger,
consolidation, liquidation or reorganization the capital stock of the Company
outstanding prior to consummation of the transaction is not converted into or
exchanged for or does not represent more than 50% of the aggregate voting power
of the surviving or resulting entity; (ii) the direct or indirect acquisition by
any person (as the term “person” is used in Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended) of more than 50% of the voting
capital stock of the Company, in a single or series of related transactions; or
(iii) the sale, exchange, or transfer of all or substantially all of the
Company’s assets (other than a sale, exchange or transfer to one or more
entities where the stockholders of the Company immediately before such sale,
exchange or transfer retain, directly or indirectly, at least a majority of the
beneficial interest in the voting stock of the entities to which the assets were
transferred).

(c) For purposes of this Agreement, “Cause” shall mean: (i) the commission by
the Executive of a felony, either in connection with the performance of his
obligations to the Company or which adversely affects the Executive’s ability to
perform such obligations; (ii) gross negligence, breach of fiduciary duty or
breach of any confidentiality, non-competition or developments agreement in
favor of the Company; or (iii) the commission by the Executive of an act of
fraud or embezzlement or other acts in intentional disregard of the Company
which result in loss, damage or injury to the Company, whether directly or
indirectly.

(d) Notwithstanding anything to the contrary in this Agreement, if any portion
of any payments received by the Executive from the Company (whether payable
pursuant to the terms of this Agreement or any other plan, agreement or
arrangement with the Company, its successors or any person whose actions result
in a change of control of the Company) shall be subject to tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended or any successor
statutory provision, the Company shall pay to the Executive such additional
amounts as are necessary so that, after taking into account any tax imposed by
Section 4999 (or any successor statutory provision), and any federal and state
income taxes payable on any such tax, the Executive is in the same after-tax
position that he or she would have been if such Section 4999 (or any successor
statutory provision) did not apply and no payments were made pursuant to this
Section 5(d). The Executive and the Company shall each reasonably cooperate with
the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Payments. All determinations required to be made under this Section 5(d),
including whether a Gross-Up Payment is required and the amount of such Gross-Up
Payment, shall be made by the Company, after consultation with its tax and
accounting advisors.

(e) The parties hereto expressly agree that the payments by the Company to the
Executive in accordance with the terms of this Agreement will be liquidated
damages, and that the Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Executive.

(f) Except as otherwise provided herein, this Agreement shall be binding upon
and inure to the benefit of the Company and any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) of
the Company; provided, however, that as a condition of closing any transaction
which results in a Change of Control, the Company shall obtain the written
agreement of any successor (whether direct or indirect, by purchase, merger,
consolidation, reorganization or otherwise) of the Company to be bound by the
provisions of this Agreement as if such successor were the Company and for
purposes of this Agreement, any such successor of the Company shall be deemed to
be the “Company” for all purposes.

 

- 5 -



--------------------------------------------------------------------------------

(g) Nothing in this Agreement shall create any obligation on the part of the
Company or any other person to continue the employment of the Executive. If the
Executive elects to receive the severance and benefits set forth in Sections 1,
2 or 3, the Executive shall not be entitled to any other salary continuation or
severance benefits in the event of his cessation of employment with the Company.

(h) Nothing herein shall affect the Executive’s obligations under any key
employee, non-competition, confidentiality, option or similar agreement between
the Company and the Executive currently in effect or which may be entered into
in the future.

(i) The Executive agrees that it will execute and deliver to the Company a copy
of the Agreement/Waiver in the form attached hereto as Exhibit A in
consideration of, and prior to the Company’s payment of, any amounts payable
hereunder.

(j) This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts. This Agreement constitutes the entire
Agreement between the Executive and the Company concerning the subject matter
hereof and supersedes any prior negotiations, understandings or agreements
concerning the subject matter hereof, whether oral or written, and may be
amended or rescinded only upon the written consent of the Company and the
Executive. The invalidity or unenforceability of any provision of this Agreement
shall not affect the other provisions of this Agreement and this Agreement shall
be construed and reformed to the fullest extent possible. The Executive may not
assign any of his rights or obligations under this Agreement; the rights and
obligations of the Company under this Agreement shall inure to the benefit of,
and shall be binding upon, the successors and assigns of the Company. This
Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one and the same instrument.

(k) This Agreement is intended to comply with the provisions of Section 409A and
shall, to the extent practicable, be construed in accordance therewith. Terms
defined in the Agreement shall have the meanings given such terms under
Section 409A if and to the extent required in order to comply with Section 409A.
Notwithstanding the foregoing, to the extent that the Agreement or any payment
or benefit hereunder shall be deemed not to comply with Section 409A, then
neither the Company, the Board of Directors nor its or their designees or agents
shall be liable to the Executive or any other person for any actions, decisions
or determinations made in good faith.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.

 

The Company: PAREXEL INTERNATIONAL CORPORATION By:  

/s/ Josef H. von Rickenbach

Name:   Josef H. von Rickenbach Title:   Chairman and Chief Executive Officer

The Executive: Signature:  

/s/ Douglas A. Batt

Printed Name:   Douglas A. Batt

 

- 7 -



--------------------------------------------------------------------------------

Exhibit A

AGREEMENT/WAIVER

It is hereby agreed by and between                      (the “Executive”) and
PAREXEL International Corporation (together with all subsidiaries and affiliates
hereinafter referred to as the “Company”), for good and sufficient consideration
more fully described below, that:

1. Consideration. The Company will provide the Executive with the amounts and
benefits described in Sections 1, 2 and 3 of the Amended and Restated Change of
Control/Severance Agreement entered into by the Company and the Executive, dated
April     , 2008, (the “Agreement”), subject to the terms and conditions of such
Agreement. The Executive understands that payment of and all such amounts and
benefits are conditioned upon the Executive signing this agreement.

2. Settlement of Amounts Due the Executive. The Executive agrees that the
amounts set forth above in Section 1, together with any amounts previously
provided to the Executive by the Company, shall be complete and unconditional
payment, settlement, satisfaction and accord with respect to all obligations and
liabilities of the Company and any of its affiliated companies (including their
respective successors, assigns, shareholders, officers, directors, employees
and/or agents) to the Executive, and all claims, causes of action and damages by
the Executive against the Company and/or any such other parties regarding the
Executive's employment with and termination from employment with the Company,
including, without limitation, all claims for back wages, salary, draws,
commissions, bonuses, vacation pay, equity compensation, expenses, compensation,
severance pay, attorney's fees, compensatory damages, exemplary damages, or
other costs or sums.

3. Release.

(a) In exchange for the amounts and benefits described in Section 1 above and
other good and valuable consideration, receipt of which is hereby acknowledged,
the Executive and his representatives, agents, estate, successors and assigns,
absolutely and unconditionally hereby release and forever discharge the Company,
its affiliated companies and/or their successors, assigns, directors,
shareholders, officers, employees and/or agents, both individually and in their
official capacities, (the “Releasees”), from any and all actions or causes of
action, suits, claims, complaints, contracts, liabilities, agreements, promises,
debts and damages, controversies, judgments, rights and demands, whether
existing or contingent, known or unknown, which arise under the Agreement. This
release is intended by the Executive to be all encompassing and to act as a full
and total release of any claims that the Executive may have or has had against
the Releasees under the Agreement, including, but not limited to, any federal,
state or local law or regulation dealing with either employment or employment
discrimination such as those laws or regulations concerning discrimination on
the basis of age, race, color, religion, creed, sex, sexual- orientation,
national origin, ancestry, marital status, physical or mental disability, any
veteran status or any military service or application for any military service;
any contract, whether oral or written, express or implied; or common law.

(b) The Executive agrees not only to release and discharge the Releasees from
any and all claims as stated above that the Executive could make on his/her own
behalf or on behalf of others, but also those claims which might be made by any
other person or organization on behalf of the Executive, and the Executive
specifically waives any right to become, and promises not to become, a member of
any class in a case in which a claim or claims against the Releasees are made
involving any matters which arise out of, or in connection with, the Agreement.
Nothing in this agreement is to be construed as an admission by the Releasees of
any liability or unlawful conduct whatsoever.

4. Waiver of Rights and Claims Under the Age Discrimination and Employment Act
of 1967.

(a) The Executive has been informed that since he is 40 years of age or older,
he has or might have specific rights and/or claims under the Age Discrimination
and Employment Act of 1967. In consideration for the amounts described in
Section 1 hereof, the Executive specifically waives such rights and/or claims to
the extent that such rights and/or claims arose prior to the date this Agreement
was executed.



--------------------------------------------------------------------------------

(b) The Executive was advised by the Company of his right to consult with an
attorney prior to executing this Agreement.

(c) The Executive was further advised when he was presented by the Company with
the original draft of this Agreement on                     , 20    , that he
had at least 21 days within which to consider its terms and to consult with or
seek advice from an attorney or any other person of his/her choosing, until the
close of business on                     , 20    .

5. Confidentiality. The Executive agrees he shall not divulge or publish,
directly or indirectly, any information whatsoever regarding the substance,
terms or existence of the Agreement or this agreement and/or any discussions or
negotiations relating to the Agreement or this agreement to any person or
organization, except to his immediate family members, counsel or accountant, and
unless required under law or court order.

6. Representations and Governing Law.

(a) This agreement represents the complete and sole understanding between the
parties regarding the subject matter hereto. This agreement may not be modified,
altered or rescinded except upon written consent of the Company and Executive.
The invalidity or unenforceability of any provision of this agreement shall not
affect the other provisions of this agreement, but this agreement shall be
revised, construed and reformed to the fullest extent possible to effectuate the
purposes of this agreement. This agreement shall be binding upon and inure to
the benefit of the Company and the Executive and their respective heirs,
successors and assigns. The parties agree that the Company will not have an
adequate remedy if the Executive fails to comply with Sections 3, 4, and 5
hereof and that damages will not be readily ascertainable, and that in the event
of such failure, the Executive shall not oppose any application by the Company
requiring a decree of specific performance or an injunction enjoining a breach
of this agreement. If the Executive breaches any of his/her obligations
hereunder, he shall forfeit all right to payments pursuant to Section 1.

(b) This agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts, without giving effect to the
principles of conflicts of law thereof.

(c) The Executive represents that he has read this agreement, fully understands
the terms and conditions of such agreement, and is voluntarily executing the
same. In entering into this agreement, the Executive does not rely on any
representation, promise or inducement made by the Releasees, with the exception
of the consideration described in this document.

7. Effective Date. The Executive may revoke this agreement during the period of
seven (7) days following its execution by the Executive, and this agreement
shall not become effective or enforceable until this revocation period has
expired.

 

The Company: PAREXEL INTERNATIONAL CORPORATION By:  

 

Name:  

 

Title:  

 

Date:  

 

The Executive: Signature:  

 

Printed Name:  

 

Date:  

 

 

A-2